Citation Nr: 1704105	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  09-09 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating for left knee replacement in excess of 30 percent prior to March 26, 2014 and in excess of 60 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) from April 25, 2007 to March 25, 2014.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from June 1955 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a January 2011 decision, the Board denied an increased rating for a left knee disability and remanded the claim for TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted a Joint Motion vacating the Board's decision with respect to the issue of an increased rating for a left knee disability. 

The Board previously remanded this matter for additional development in September 2012.   The remand directed the Agency of Original Jurisdiction (AOJ) to schedule VA examinations for the Veteran's left knee, lumbar spine, and unemployability claims.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the September 2012 decision the Board found that the Veteran raised a claim for an increased rating for a lumbar spine disability.  The claim was referred to the AOJ for adjudication.  A January rating decision granted a 20 percent disability rating for a lumbar spine disability, effective March 26, 2014.  The Veteran has not expressed disagreement with the disability rating assigned in the January 2015 rating decision.  Accordingly, the issue of an increased rating for a lumbar spine disability is not before the Board at this time.  

In a January 2015 rating decision, the RO granted a TDIU effective from March 26, 2014.

In an April 2015 statement the Veteran raised a claim for service connection for a right hip disability.  That claim is referred to the RO for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left knee replacement has been manifested by chronic residuals consisting of severe painful motion or weakness.

2.  The Veteran has been awarded a 60 percent disability rating for left knee replacement, which is the maximum schedular evaluation assignable in this case.

3.  The Veteran's service connected disabilities meet the percentage requirements for TDIU from January 1, 2008.

4.  The Veteran's service-connected disabilities have prevented him from securing and following a substantially gainful occupation from January 1, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for left replacement have been met for status post left total knee replacement have been met from January 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5055 (2016).

2.  The assignment of a disability rating in excess of 60 percent for left knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 3.321, 4.68, 4.71a, Diagnostic Code 5055 (2016).

3.  The criteria for entitlement to a TDIU have been met from January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran with a regarding TDIU in October 2007.  An August 2008 letter provided the Veteran with notice regarding the claim for an increased rating for left knee replacement.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records have been obtained, as well as post-service VA treatment records identified by the Veteran.   The Veteran was afforded a VA examination for a TDIU in November 2011.  He had VA examinations of his left knee in February 2012 and March 2014.  The examinations were adequate, as the VA examiners reviewed the claims file and interviewed the Veteran regarding his employment history and knee symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided adequate examinations to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. 

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Increased Rating for Left Total Knee Replacement 

The Veteran underwent left total knee replacement in August 2005.  An August 2006 rating decision granted service connection for left total knee replacement.  A temporary total rating was assigned from August 2, 2005 to December 31, 2007.  A 30 percent  rating was assigned from January 1, 2008.  A 60 percent rating was assigned from March 26, 2014.

The Veteran's left knee replacement has been rated under Diagnostic Code 5055, which pertains to total knee replacement.  

Under Diagnostic Code 5055, for one year after a prosthetic replacement of the knee joint, the knee is rated at 100 percent.  Thereafter, a 60 percent rating is assignable for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion are rated under Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 30 percent rating is assignable for ankylosis of the knee at a favorable ankle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assignable for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is assignable for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  A 60 percent rating is assignable for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  38 C.F.R. 
 § 4.71a, Diagnostic Code 5256 (2016). 

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

Diagnostic Code 5260 applies to limitation of flexion.  A 30 percent evaluation is assignable for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Diagnostic Code 5263 addresses genu recurvatum.  38 C.F.R. § 4.71a.

An April 2007 letter from a private physician noted that the Veteran had improvement but not total clearing of his symptoms following his knee replacement.  The physician noted that the Veteran had regained his range of motion but had persistent use-related pain which was worse going downstairs, better on level ground, and worse than it was six months earlier.  

An April 2007 treatment record noted that the Veteran had good relief of his left knee symptoms for three months after his surgery but later developed some clicking and pain and a burning sensation.  On examination, the Veteran walked without an apparent limp.  He was not using walking aids.  The Veteran had normal alignment of the knee, full extension and flexion to 110 degrees.  There was no specific swelling, effusion or local tenderness.  There was slight relative laxity of the lateral collateral ligament as compared to the medial.  There was palpable clicking of the lateral band or plica.  There was a burning sensation located at the region of the tibial tubercle.   The diagnostic impression was painful prosthetic knee.  The physician recommended open surgical exploration.   

Private treatment records dated in May 2007 show that the Veteran underwent lateral retinacular release and peripatellar and suprapatellar pouch synovectomy of the left knee.

In an October 2007 Notice of Disagreement, the Veteran noted that his knee was still swollen and hurt when walking down stairs.

A January 2010 record from a private physician noted that the Veteran's function was still quite limited following his knee replacement.  The Veteran could walk a couple of blocks before stopping, partly due to shortness of breath but also due to tiredness of his legs.  Examination showed a left-leaning antalgic gait, which suggested that the left leg was still irritable.  The knee was stable to medial and anterior posterior stress.  

Upon VA examination in February 2012, the Veteran reported pain and weakness of his left knee.  The Veteran reported that he stopped working in 2005 because his knee pain limited him from walking up stairs.  He indicated that his knee became fatigued after walking one block.  The Veteran reported that he had been using a cane for three months.  On examination, the Veteran walked slowly with a marked antalgic gait.  His left leg collapsed into mild valgus when standing, and there was laxity on the left.  The Veteran had flexion of the left knee to 120 degrees with pain. The examiner diagnosed left knee strain post knee replacement with instability.  

In a November 2012 statement, the Veteran indicated that his knee was constantly painful and very weak.  

The Board finds that a 60 percent rating is warranted for left total knee replacement from January 1, 2008.  The evidence during the appeal period reflects persistent left knee pain.  Objective findings of instability and laxity were shown in April 2007 and February 2012.  The Board finds that the Veteran's left knee total replacement residuals during the rating period more nearly approximate chronic residuals consisting of severe painful motion and weakness of the affected left leg.  Accordingly, the criteria for a 60 percent rating under DC 5055 have been met.
The Board has also considered whether a rating in excess of 60 percent is warranted for left knee replacement but finds that such schedular ratings are precluded by law. Specifically, the Board notes that the amputation rule set forth at 38 C.F.R. § 4.68 provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation at the elective level, were amputation to be performed.  For example, the combined evaluations shall not exceed the 60 percent evaluation set forth under Diagnostic Codes 5162, 5163, and 5164 for an amputation of the thigh at the mid or lower thirds; for amputation of the leg with defective stump, thigh amputation recommended; and, amputation not improvable by prosthesis controlled by natural knee action.  38 C.F.R. § 4.68.  Thus, as the provisions of 38 C.F.R. § 4.68 limit the combined rating for the Veteran's residuals of a total knee replacement to 60 percent, the currently assigned 60 percent rating is the maximum rating that can be assigned for the left knee.  Therefore, as a matter of law, a disability rating in excess of 60 percent cannot be awarded for left knee replacement.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

TDIU prior to March 26, 2014

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The Veteran's service-connected disabilities include left total knee replacement, lumbar strain with degenerative joint disease, lumbar disc degenerative disease, radiculopathy of the right lower extremity, tinnitus, and bilateral hearing loss.  The schedular criteria of § 4.16(a) have been met since January 1, 2008.    

A formal claim for TDIU was initially received on April 25, 2007.  The Veteran reported that his left knee disability prevented him from securing or following a substantially gainful occupation.   He indicated that he became too disabled to work in August 2005.  

The Board notes that a total disability rating was in effect for left knee replacement from August 2, 2005 to December 31, 2007.  A TDIU may not be awarded during the time period from April 25, 2007 to December 31, 2007, during which a schedular total rating was in effect.  

Further, in October 2015, the RO obtained an opinion from the Director of Compensation and Pension regarding extraschedular consideration for entitlement to individual unemployability for the time period from April 25, 2007 to March 25, 2014.  In light of the grant of an increased rating for left knee replacement, the schedular criteria for TDIU have now been met from January 1, 2008, rendering moot the discussion of extraschedular consideration.  38 C.F.R. § 4.16 (a).  

The Veteran had a left total knee replacement in August 2005 and has reported that his last date of employment was August 2, 2005.  Medical opinions in evidence reflect that the Veteran's service-connected disabilities render him unable to work.  

A November 2007 letter from the Veteran's former employer stated that he had previously been employed as a barge engineer.  The letter indicated that the Veteran was unable to perform the tasks due to his knee problems and was therefore not suitable for employment.

Correspondence from a private physician, dated in November 2007, reflects that it was recommended that the Veteran retire because he could no longer perform his job function as a mechanic due to his knee.  The physician opined that the Veteran is permanently disabled.  

In January 2010, a private physician opined that the Veteran had been incapable of performing work as a diesel mechanic for at least 6 to 7 years.   

Upon VA examination in February 2011, the Veteran reported that his left knee disability limited his ability to work in a barge company.  The Veteran reported that he was a diesel mechanic until his knee surgery in 2005 and had not worked since then.  The Veteran reported that his knee pain limited him from walking up and down stairs.  The Veteran reported that he left the job because of a medical issue in 2005.  The examiner opined that, due to his knee disability, the Veteran was unable to safely work as an engineer.  

In a statement dated in March 2012, the Veteran noted that he was a diesel mechanic from 1953 to 2006.  He stated that he did not have skills or training for sedentary work.

In March 2014, a VA physician opined that the Veteran's service-connected disabilities affect his ability to work.   The physician noted that the Veteran was unable to kneel or climb up stairs or do the amount of walking required for his work as a diesel mechanic.

Based upon the foregoing, the Board concludes that the percentage criteria of 
§ 4.16(a) were met from January 1, 2008.  The evidence shows that the Veteran's service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education, from January 1, 2008.  Although the February 2012 VA examiner opined that the Veteran could perform sedentary employment, the Veteran's ability to work in a sedentary occupation would be very limited based upon his education and work experience as a diesel mechanic for more than 50 years.  Accordingly, in light of his individual work experience, training and education, the Board finds that the evidence shows that a TDIU is warranted from January 1, 2008.

Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Board finds that the schedular rating criteria adequate to rate the Veteran's left knee replacement.  The schedular rating criteria pertaining to the Veteran's service-connected knee disabilities assesses the overall severity of left knee impairment and symptomatology.  The criteria contemplate manifestations such as knee pain and instability.  

The Board also acknowledges that the Veteran is service connected for multiple disabilities for which he is separately rated.  In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  The Court recognized that such an extraschedular rating performed "a gap filling function" between the schedular rating and a total rating for compensation based on individual unemployability (TDIU). Johnson v. McDonald, at 1366.  In this case, a TDIU has been awarded from January 1, 2008.  Hence, the gap has been filled and there is no need to consider a combined extraschedular rating.












							(Continued on the next page)

ORDER

A 60 percent disability rating is granted for left knee replacement from January 1, 2008 to March 25, 2014, subject to regulations governing the payment of monetary benefits.

A rating in excess of 60 percent for left knee replacement from March 26, 2014 is denied.

Entitlement to a TDIU is granted from January 1, 2008, subject to regulations governing the payment of monetary benefits.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


